             Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 1 of 19



 1 STEVEN G. KALAR
   Federal Public Defender
 2
   JODI LINKER
 3 Assistant Federal Public Defender
   450 Golden Gate Avenue
 4 San Francisco, CA 94102
   Telephone:     415.436.7700
 5 Facsimile:     415.436.7706
 6 Jodi_Linker@fd.org

 7 Counsel for Defendant TRAORE

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN FRANCISCO DIVISION

12
     UNITED STATES OF AMERICA,                     Case No. CR 20-029 VC
13

14                  Plaintiff,                     DEFENDANT’S SENTENCING
                                                   MEMORANDUM
15   v.
                                                   Date: May 2, 2020
16   MUSTAPHA TRAORE,                              Time: 10:00 a.m.
                                                   Court: The Honorable Vince Chhabria
17
                    Defendant.
18

19

20

21

22

23

24

25

26
27

28



30
                        Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 2 of 19



 1                                                                 TABLE OF CONTENTS
 2
      INTRODUCTION ...................................................................................................................................... 1
 3

 4 BACKGROUND ........................................................................................................................................ 1

 5
      ARGUMENT .............................................................................................................................................. 3
 6
          I.         THE COURT MUST IMPOSE THE LOWEST SENTENCE NECESSARY TO ACHIEVE THE
 7                   GOALS OF SENTENCING ........................................................................................................... 3
 8              A.      Mr. Traore’s Unique and Tragic History and Characteristics and the Nature and Circumstances
                        of the Offense of Providing False Information on a Passport Application to Escape the Horrors
 9                      of His Life in Africa and Seek a Better Life in the United States................................................4
10              B.      Consideration of Prior Conviction for Accessory After the Fact.................................................6
11              C.      Overstatement of Criminal History Category ............................................................................10
12              D.      Treatment Will Be the Strongest Form of Deterrence and Will Best Assist Mr. Traore in
                        Rehabilitation .............................................................................................................................12
13
                E.      Need to Avoid Unwarranted Disparities in Sentencing .............................................................12
14
                F.      Consideration of the Mr. Traore’s Possible Removal from the U.S. .........................................13
15
                G.      Home Confinement and Three Years of Probation is Sufficient Punishment ...........................13
16
          II.        A TIME-SERVED SENTENCE IS ALSO WARRANTED IN LIGHT OF THE COVID-19
17                   PANDEMIC .................................................................................................................................. 14

18 CONCLUSION ......................................................................................................................................... 17

19

20

21

22

23

24

25

26
27

28
      US v. Traore, Case No. 20-029 VC;
      Def.’s Sentencing Memo.                                                   ii
30
                Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 3 of 19



 1                                              INTRODUCTION

 2           To write that a defendant has suffered a challenging upbringing has almost become trite in the

 3 criminal justice system. What is clear is that so many of those who are now facing sentences for

 4 committing federal crimes disproportionately have been through tragedy, adversity and despair, and

 5 their criminal conduct is often a reflection of that. To learn about defendant Mustapha Traore’s1

 6 background takes tragedy, adversity and torment to an entirely new level. His life, his story, his

 7 struggles, are beyond comprehension. He has survived physical, emotional, and sexual abuse; been put

 8 in the center of war as a child and attacked for not being on the “right” side of certain battles; witnessed

 9 the rape of his mother and lives with the scars of his visceral desire to protect her; he was basically
10 homeless for much of his adolescence, and each place he briefly called home was a den of abuse and

11 despair; he never had any real stability and structure to allow for a sense of security. It is no wonder that

12 a person with this upbringing would want to flee the past and start anew, with a new name in a new

13 country and a chance at a new and better life.

14           Now, however, Mr. Traore must face the consequences of his decision eighteen years ago to

15 escape his old life and seek new opportunities. He has fully accepted responsibility for his crime:

16 providing a false name in 2011 on a passport application in violation of 18 U.S.C. § 1542. He has also

17 served a sufficient amount of time in jail to punish him for his conduct. Accordingly, pursuant to all of

18 the factors under 18 U.S.C. § 3553(a), he respectfully requests that the court sentence him to a sentence

19 of time-served with three years of supervised release, including six months of home confinement.

20                                               BACKGROUND

21           There has been a marked change in the amount of information now known about Mr. Traore’s

22 background since the beginning of this case. Given the nature of the charge against him, Mr. Traore has

23 been forced to pull the lid off the tragic upbringing he worked so hard to keep hidden because of its

24 devastation and pain. For the first time, he has told his wife and others about what he endured. That was

25 no small task for someone who has managed for nearly two decades to keep it all bottled inside in the

26 hope that it would be forgotten.
27
     1
28    For purposes of this memorandum, defense counsel will refer to the defendant by his name as charged,
     Mustapha Traore.
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                          1
30
                Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 4 of 19



 1           Mr. Traore requests that the Court pause here and take the time to read the psychological

 2 evaluation from Dr. Scott Lines in detail. Declaration of Jodi Linker (hereinafter “Linker Decl.”) at Ex.

 3 C, Psychological Evaluation of Dr. Scott Lines, PhD. That report was written after a three-hour video

 4 meeting with Mr. Traore. It acknowledges that it only scratches the surface given the time and video

 5 constraints, but it provides the Court with the most detailed social history possible. Indeed, it is provided

 6 to the Court less for the diagnosis (which is certainly relevant for treatment purposes) and more as the

 7 most efficient way to explain Mr. Traore’s tragic and unique childhood. That background will not be

 8 repeated here.

 9           Having read that report, the Court undoubtedly understands what might otherwise seem to be

10 histrionic language. It is not. Indeed, it is hard to characterize in words all that Mr. Traore has been

11 through, but one is left with a visceral response to such depravity. His attempt to escape that devastation

12 is what brings us to the instant offense conduct.

13           To flee his past, including threats on his life from people who wrongly believed he was fighting

14 against the Ivory Coast government, Mr. Traore sought to leave the Africa. He first went to the France.

15 Once there, he was eventually he was able to secure a French passport in the name of Olivier Adella,
                                               2
16 which he used to come to the United States.

17           He arrived in the U.S. in 2002. He originally lived in New York and did his best to find work.

18 Life was difficult for him when he first arrived. He did not have any friends or family in the U.S. and

19 struggled to find his way as a new immigrant in this country who did not understand the language or the

20 culture and had no money. As a result, he made several mistakes and had several (relatively minor)

21 brushes with the law. He later met Rasha Wrice and the two married in approximately 2005. He started

22 working steady jobs and his life settled significantly after meeting Ms. Wrice. She was a travelling nurse

23 so they moved several times, first to Scottsdale, Arizona and then to San Bruno, California. He earned a

24 Sports Science certificate so that he could be a professional trainer and started his own training business.

25 At the same time, he was a licensed limousine driver and started a sole-proprietorship, La Croiserie

26 Limo. Around 2012, his marriage fell apart. The couple had no children, but it was a tense and difficult
27   2
    As Mr. Traore has explained, those coming from African countries need to get a visa to come to the
28 United States, which is hard to come by. With a European passport, however, visitors came come to the
   United States without a visa, which is why many Africans seek European passports.
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                           2
30
                Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 5 of 19



 1 break-up as Ms. Wrice did not want Mr. Traore to leave.

 2            They finally separated and he started a healthy and positive relationship relationship with Uta

 3 Bredenstein. They had a child, Aksel, in Feburary 2016, and married later that year. Ms. Bredenstein has

 4 two teenage children from a prior relationship that Mr. Traore is very involved in raising.

 5            In a letter to the Court, Mr. Bredenstein expresses what a wonderful father, husband and

 6 stepfather he is and how vital he is to their safety and security, both financially and emotionally.

 7 Declaration of Jodi Linker, Ex. B, Letter from Uta Bredenstein to the Court. She explains the strong and

 8 loving bond he has with his son and how devastating his separation from them has been. Id.

 9 Additionally, Ms. Bredenstein shares deeply personal thoughts on how it has been over the last few
10 weeks to learn so much about Mr. Traore’s past, which he had never previously shared. She explains

11 how much of his past informs who he is now, not just the nightmares, teeth grinding and anxiety, but the

12 deep and extreme bond he has with his son and wife, and the depth of his desire to protect them. While

13 most parents have an instinctive and intense desire to protect and be with their family, Mr. Traore’s

14 fatherhood is fully informed by the extreme lengths that his mother went through to try—yet fail—to

15 shield Mr. Traore from the daily horrors that they faced. Talking to his wife and Dr. Lines, Mr. Traore

16 has only begun to scratch the surface to process and heal from his past.

17            It is with this background in mind that the Court must determine what a reasonable and

18 appropriate sentence is for providing false information on a passport application.

19                                                  ARGUMENT

20       I.      THE COURT MUST IMPOSE THE LOWEST SENTENCE NECESSARY TO
                 ACHIEVE THE GOALS OF SENTENCING
21
              Mr. Traore’s final adjusted offense level is 10 and criminal history category is technically V,
22
     resulting in a range of 21-27 months. Mr. Traore requests that the Court sentence him to time-served, 6
23
     months of home confinement and three years of probation.
24
              In sentencing Mr. Traore, this Court must consider all of the directives set forth in 18 U.S.C. §
25
     3553(a); the sentencing guidelines are only one factor among many to be considered by the Court. See
26
     United States v. Booker, 543 U.S. 220 (2005); Kimbrough v. United States, 552 U.S. 85 (2007). “The
27
     overarching statutory charge for a district court is to impose a sentence sufficient, but not greater than
28
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                           3
30
                Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 6 of 19



 1 necessary” to achieve the goals of section 3553(a). United States v. Carty, 520 F.3d 984, 991 (9th Cir.

 2 2008) (internal quotations omitted). Those goals include the need to reflect the seriousness of the

 3 offense, to promote respect for the law, to provide just punishment for the offense, to afford adequate

 4 deterrence to criminal conduct, to protect the public from further crimes of the defendant, and to provide

 5 the defendant with needed educational or vocational training, medical care, or other correctional

 6 treatment in the most effective manner. 18 U.S.C. § 3553(a)(2). Section 3553(a) directs the court to

 7 consider a number of additional factors, including the nature and circumstances of the offense, §

 8 3553(a)(1); the history and characteristics of the defendant, § 3553(a)(1); the kinds of sentences

 9 available, § 3553(a)(3); the sentencing guideline range, § 3553(a)(4); pertinent Sentencing Commission
10 policy statements, § 3553(a)(5); the need to avoid unwarranted sentencing disparities, § 3553(a)(6); and

11 the need to provide restitution to any victims of the offense, § 3553(a)(7).

12           Mr. Traore requests that the Court consider the following in evaluating the § 3553(a) factors.

13           A. Mr. Traore’s Unique and Tragic History and Characteristics and the Nature and
                Circumstances of the Offense of Providing False Information on a Passport Application
14              to Escape the Horrors of His Life in Africa and Seek a Better Life in the United States
15           Mr. Traore’s history and characteristics are inextricably intertwined with the nature and

16 circumstances of the offense. He undoubtedly had reason to flee Africa. While his mother did everything

17 she could to shield and protect her son, their abject poverty and the unyielding civil wars in the region

18 made that impossible. She was raped and he was forced to watch. When he tried to intervene, as a very

19 young boy, he was sexually assaulted, slayed in the face with a knife and left to die. Fortunately, he did

20 not die, but the scar on his face and in his soul remain to this day. When they escaped one horror, they

21 only stumbled into another, to the point that Mr. Traore found solace back in the home of Kaba Traore,

22 who he calls his foster father, but whose home he had earlier left because of the abuse and suffering

23 there. Not surprisingly given the life she was forced to live, his mother died of AIDS, leaving Mr. Traore

24 basically alone to fend for himself. He did what many resourceful people with no options dream of

25 doing: he found a way out. Using his prestige in martial arts, he leveraged a trip to France to fight in a

26 martial arts tournament into a way to leave the dangers and threats in Africa. Once in France, he hustled
27 and scrounged to get by until he was able to secure a French passport so he could come to America.

28           When he got here, he certainly made his share of mistakes. Not knowing the language and with
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                          4
30
                Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 7 of 19



 1 no money, he did things for which he is not proud. Linker Decl., Ex. A, Mr. Traore Letter to the Court.

 2 His integration into life in the United States was rocky the first few years. Eventually, however, he was

 3 able to find his way. He married, began stable employment and began a healthy and fulfilling life. After

 4 he divorced his first wife, he was fortunately able to start anew with a loving, caring and supportive

 5 partner. Ms. Bredenstein has two children from a prior marriage, who Mr. Traore actively and caringly

 6 parents. The couple’s own child is the center of Mr. Traore’s universe. That all fell apart because of a

 7 lopsided “friendship” with Ms. Li and Mr. Bayat, who convinced him to do something he never wanted

 8 to be involved in. For that, his whole life has been upended.

 9           It was through that case that the investigation into his identity began. It did not begin because the

10 real Olivier Adella complained or had been harmed in any way. Instead, investigators for Ms. Li began

11 to investigate Mr. Traore because he was the principal witness against her. It was not hard to determine

12 that he had used other names as Mr. Traore did not carefully hide that fact. As noted in the PSR and as

13 shown to the Court at the detention hearing, Mr. Traore included several aliases and criminal

14 convictions in his applications with the Immigration Service. On the Application for Naturalization, N-

15 600, he listed Mustapha Traore and Moussa Mustapha as aliases, as well as the three arrests he

16 remembered. When Ms. Li’s investigators determined Mr. Traore’s aliases, the information was

17 provided to the District Attorney’s office.3 As such, while asserting that Olivier Adella was his true

18 name was certainly a violation of the law, the nature of his offense is not so egregious relative to other

19 federal criminal cases.4

20           Despite all he has been through, what Mr. Traore never did—with his wife, or attorneys in prior

21 cases, or any therapist—was address his tragic past. Instead, he bottled it all up and hid much of his prior

22 life in the hope that it would disappear. It did not disappear. Instead it has left him with extreme Post

23 Traumatic Stress Disorder and other struggles that have yet to even be explored. If there is one upside of

24 the instant case, it is that it has forced him to now contend with the horrors of his past.

25           As section 3553(a) dictates, his tragic past and the nature of the current offense are paramount

26
   3
     The D.A.’s office had evidence at least as early as May 31, 2016 that Mr. Traore had lived under a
27 different name and date of birth.

28 Notably, the only intentionally false statement in this case was Mr. Traore’s namesd as he does not
   4

   actually know his date or place of birth.
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                           5
30
                Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 8 of 19



 1 considerations for the Court in determining a reasonable and appropriate sentence. Mr. Traore expresses

 2 remorse for his actions and explains—in his own words—the poor decisions he has made. Linker Decl.,

 3 Ex. A, Letter to the Court. He states his clear desire to do better and recognizes that he needs help in

 4 doing so. He wants and needs therapy. Mr. Traore pleaded guilty at the earliest possible opportunity, and

 5 has continuously and forthrightly accepted responsibility for his actions. Other than seeking his release

 6 from custody, Mr. Traore has filed no motions and did not delay his case in any way.

 7           In light of his history and characteristics and the nature and circumstances of the offense, which

 8 are so deeply intertwined in this case, a time-served sentence is warranted.

 9           B. Consideration of Prior Conviction for Accessory After the Fact
10           Mr. Traore was indeed embroiled in a horrible crime in 2016. It is clear that the District

11 Attorney’s office is not pleased that the result of the three-year investigation into that crime resulted in

12 one conviction for the least culpable individual, but that does not define Mr. Traore’s entire life, leave

13 him to hold the bag for all involved, or warrant additional punishment now. He has pleaded guilty in

14 state court to what he did, fully cooperated with the government, and served the entirety of his state

15 sentence, with no opportunity for concurrent time as the state time is completed. Mr. Traore has been

16 suffering greatly since he has been in custody. He passed out in court before Judge Kim on January 27,

17 2020, hit his head on the podium and had to spend five days in the hospital. As no physical cause of his

18 ailments could be found, the most likely explanation is that he fainted due to the stress and anxiety of

19 being separated from his family.

20           As there is nothing particularly egregious about Mr. Traore’s offense conduct here, the thrust of

21 the government (and Probation)’s argument for why Mr. Traore should receive such a lengthy sentence

22 is entirely based on his recent prior conviction for accessory after the fact. Such inflated—and often,

23 inaccurate—statements by the government about that prior case, however, do not warrant a sentence

24 above time-served here.

25           Of course, this Court cannot re-litigate all of the issues in that case. A few of the government’s

26 repeated misstatements, nonetheless, must be highlighted here.
27           On or about April 28-29, 2016, Keith Green was shot and killed. On May 20, 2016, Mr. Traore

28 was arrested for murder. The following day, two other defendants, Tiffany Li and Kaveh Bayat, were
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                           6
30
                Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 9 of 19



 1 also charged with that murder. After Mr. Traore’s arrest, he gave 17 hours of statements to law

 2 enforcement, in which, after initial untruths, he ultimately gave a full accounting of his knowledge of the

 3 killing. Law enforcement fully investigated Mr. Traore’s reports of what happened and found significant

 4 forensic evidence (including cell phone data, DNA and video evidence) corroborating Mr. Traore’s

 5 account of what happened. Accordingly, the information from Mr. Traore was used at the preliminary

 6 hearing to hold Ms. Li and Mr. Bayat for murder.

 7           In sum, the People’s investigation revealed the following. Ms. Li is the mother of Mr. Green’s

 8 two children, and Mr. Bayat was Ms. Li’s boyfriend at the time of the murder. Mr. Traore was a friend

 9 of Ms. Li and Mr. Bayat. Ms. Li is extremely wealthy and greatly assisted Mr. Traore and his wife
10 financially, including providing them with an apartment to live in and other financial benefits. Mr.

11 Traore also occasionally worked for Ms. Li and Mr. Bayat as a limousine driver and body guard, and

12 was given many other lucrative employment opportunities. Ms. Li and Mr. Green were in a custody

13 dispute over their children and he was demanding a great deal of financial support. Ms. Li and Mr.

14 Bayat approached Mr. Traore and offered him $50,000 to kill Mr. Green. Mr. Traore rejected the idea

15 outright, but agreed he would help them try to intimidate Mr. Green so he would leave them alone and

16 not make any further demands.

17           On April 28, 2016, Mr. Bayat asked Mr. Traore to observe a meeting between Mr. Green and

18 Ms. Li at the Millbrae Pancake House to ensure her protection. Mr. Traore observed the meeting and

19 followed Mr. Green and Ms. Li when they left to Ms. Li’s home in Hillsborough. Mr. Traore went back

20 to his home (provided to him by Ms. Li) in Burlingame. This was all confirmed by cell phone records

21 and traffic cameras. Later that night, Ms. Li and Mr. Green showed up at Mr. Traore’s residence with

22 Mr. Green dead in their car, being propped up in the front passaged seat by Mr. Bayat sitting behind

23 him. Mr. Traore was told to dispose of the body because “we have helped you and now it’s time for you

24 to help us,” referencing the significant financial support which Ms. Li and Mr. Bayat had given Mr.

25 Traore and his wife. Mr. Traore’s account of the presence of the body in Li’s vehicle, his observation of

26 blood on the running board of her car, and the manner in which the body was dragged from Ms. Li’s
27 vehicle were all confirmed by forensic evidence.

28           Mr. Traore did not know that Ms. Li and Mr. Bayat were going to kill Mr. Green until they
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                         7
30
                Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 10 of 19



 1 arrived with Mr. Green’s body. He had a rental car in his possession, but used his own car instead; he

 2 did not put a tarp down or otherwise make preparations to hide the fact that Mr. Green’s body was in his

 3 car; he had no gas in his car and had to go to the gas station to fill the tank; he had been stopped weeks

 4 prior because of headlight and taillight violations and had not fixed those problems with his car; and

 5 other witnesses also provided evidence that supported Mr. Traore’s version of events.

 6            Because law enforcement’s investigation into the homicide of Mr. Green revealed substantial

 7 forensic and circumstantial evidence that verified the information provided by Mr. Traore, the District

 8 Attorney’s office concluded that Mr. Traore’s role in the death of Mr. Green was limited to his liability

 9 as an accessory after the fact and choose to use him as a witness.
10            On February 22, 2018, the court accepted Mr. Traore’s cooperation plea agreement in which he

11 pleaded guilty to violating Cal. Penal Code § 32, accessory after the fact. Mr. Traore agreed to cooperate

12 with the prosecution in a truthful, detailed, complete and candid manner in any future proceeding and/or

13 interview detailing his involvement and/or knowledge concerning the murder case and the parties agreed

14 he would be sentenced to three years imprisonment, the statutory maximum.

15            On October 5, 2018, Mr. Traore was released from custody. He remained on release until

16 September 12, 2019, when he was remanded for a pretrial violation. After the trial of Ms. Li and Mr.

17 Bayat had commenced, the People decided not to call Mr. Traore as a witness at the trial. Ms. Li was

18 acquitted and Mr. Bayat had a hung jury.5

19            On November 21, 2019, after losing the trial, the people moved to vitiate the plea agreement

20 with Mr. Traore. That motion was withdrawn because Mr. Traore had not done anything in violation of

21 the plea agreement. That is, all of the information that Mr. Traore had provided to the People about the

22 murder was truthful, complete and candid, and detailed his involvement and/or knowledge concerning

23 the murder case. No evidence was found by the People to contradict the veracity of Mr. Traore’s

24 statements.

25            The government, however, is not satisfied with what the state investigation revealed, and

26 contrary to the quantum of evidence to the contrary continues to suggest that Mr. Traore was present
27

28
     5
         The D.A.’s office subsequently decided not to re-try Mr. Bayat.

     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                           8
30
               Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 11 of 19



 1 for/a principal in the murder of Mr. Green. That is completely false. Mr. Traore pleaded guilty to the

 2 offense to which he was guilty: accessory after the fact to murder. After a full investigation, including a

 3 review of all forensic and witness evidence, the prosecution concluded that Mr. Traore’s involvement

 4 was limited to disposing of the body. Accessory, under Cal. PC § 32, is defined as “Every person who,

 5 after a felony has been committed, harbors, conceals or aids a principal in such felony, with the intent

 6 that said principal may avoid or escape from arrest, trial, conviction or punishment, having knowing that

 7 said principal has committed such felony or has been charged with such felony or convicted, is an

 8 accessory to such felony.” To argue that a phone call where Mr. Traore states that people might be

 9 listening to his call is evidence that he was present at the time of the murder is wholly without merit and
10 shows the lengths the government is willing to go to dirty Mr. Traore. Indeed, they have not even

11 provided the defense with a recording of that supposed call.

12           On January 10, 2020, Mr. Traore was sentenced to three years in custody as provided under the

13 plea agreement. He was scheduled to be released from jail that same day, having served more than three

14 years already. Mr. Traore served 988 actual days (approximately 33 months), which is the equivalent of

15 a state sentence of 1976 days (approximately 66 months) when good time credits are added, which is

16 significantly longer than the 18 months he was legally required to serve. Linker Decl., Ex. D.

17           Moreover, almost all of that time is considered “hard time,” in that he was in solitary

18 confinement for almost the entirety of it because he was a cooperator and therefore at great risk. Both

19 Dr. Lines and Ms. Bredenstein discuss what a dramatic toll being in solitary confinement for nearly

20 three years took on Mr. Traore’s mental and physical health. Instead of being released on January 10,

21 2020, Mr. Traore was picked up by federal agents based on the instant federal charge, which had been

22 filed that very day.6

23           This is all to say, Mr. Traore has served his time (and then some) for the prior offense he

24   6
       The federal government could have filed such charges as early as 2016 when this issue related to Mr.
25   Traore’s identity was made very public. See e.g., https://abc7news.com/keith-green-tiffany-li-millbrae-
     man-murder-girlfriend-arrested-killed/1365429/. It did not. It waited until literally the day he was
26   scheduled to be released to file a federal complaint. This not only prevented Mr. Traore from even
     seeking a concurrent sentence for his offenses, see United States v. Sanchez-Rodriguez, 161 F.3d 556
27   (9th Cir. 1998) (lost opportunity to serve concurrent time is a basis for a departure under the guidelines),
28   but also at least suggests that the decision to prosecute Mr. Traore for this offense was linked to the
     failure to secure a conviction for either Ms. Li or Mr. Bayat, which was not in Mr. Traore’s control.
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                          9
30
               Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 12 of 19



 1 committed, accessory after the fact, and the Court should not sentence him more harshly here to make

 2 up for something that supposedly was not vindicated there.

 3           This Court is sentencing Mr. Traore for his federal offense of providing a false information on a

 4 passport application. When a court looks at criminal history it is usually done with a few things in mind.

 5 First, whether the defendant “learned his lesson” from the prior conviction. In other words, whether the

 6 defendant, after being convicted and sentenced for a past misdeed, changed his behavior as a result. That

 7 is not relevant here because, as explained above, Mr. Traore’s instant federal offense predated the San

 8 Mateo conviction. Second, criminal history is looked at as an indication of risk of reoffending. These

 9 two offenses, however, are such anomalies. They each arose out of unique, specific, and never again to
10 be replicated circumstances. Mr. Traore is at a very low risk of reoffending and additional time in

11 custody will do nothing to reduce that risk.

12           C. Overstatement of Criminal History Category
13           Mr. Traore technically falls into Criminal History Category V, with 10 criminal history points. A

14 careful review of Mr. Traore’s criminal history reveals that a Category V substantially over-represents the

15 seriousness of his criminal history or the likelihood that he will commit other crimes thereby warranting

16 either a departure under U.S.S.G. § 4A1.3(b) or a variance under section 3553(a).

17           Mr. Traore technically falls just one point into Criminal History Category V because of the

18 following. First, unlike most federal statutes, which have a five-year statute of limitations under 18

19 U.S.C. § 3282, a violation of section 1542 has a ten-year statute of limitation under 18 U.S.C. § 3291.

20 The government charged Mr. Traore in 2020 with conduct from nine years prior (2011), just under the

21 wire for the extended ten-year statute of limitations. As a result, this Court calculates prior convictions

22 dating back to nearly twenty years ago in calculating Mr. Traore’s criminal history category because the

23 triggering date for such a calculation is the date of the offense, not the date of charging, conviction or

24 sentencing. Of Mr. Traore’s 10 criminal history points, seven are from conduct over 15 years ago. If the

25 Court only considered criminal history using the date the federal charges were filed, Mr. Traore would

26 fall into Criminal History Category II and his range would be 8-14 months in Zone B of the guidelines
27 table.

28           Second, of those seven points from over 15 years ago, four of the points are for one term in
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                         10
30
               Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 13 of 19



 1 custody of 30 days. Specifically, paragraphs 32 and 34 of the report are for misdemeanor offenses for

 2 which the sentence imposed was 60 days. Sixty days is, of course, the bare minimum to provide two,

 3 rather than one, criminal history point. So if the sentence had been 59 days, it would have been only one

 4 point for each. Additionally, Mr. Traore did half time on those convictions, so only served 30 days total.

 5 Moreover, those terms were run concurrently, so it was only one 30-day sentence actually served, yet

 6 results in four points.

 7           Third, six of his ten points are for relatively minor misdemeanor offenses.

 8           Fourth, the most serious of his offenses, the felony accessory after the fact conviction from San

 9 Mateo County post-dated the offense conduct here. Thus while it is considered criminal “history,” it was
10 not a situation where he was sentenced, released, and then committed the instant offense conduct.

11           Finally, the government may try to argue that Criminal History Category V is appropriate

12 because of Mr. Traore’s San Mateo conviction. As argued above, while Mr. Traore’s prior conviction is

13 a consideration for the Court, he has already been sufficiently punished for that conduct and it is not for

14 this Court to add to the punishment for that crime even if the Court believes that the sentence he

15 received there was inadequate. The parties have each given the Court summaries of the prior, but it was

16 the state court, as well as the San Mateo District Attorney’s office, which reviewed all of the evidence

17 and circumstances and determined that the three-year sentence was appropriate. Had the District

18 Attorney’s office determined that Mr. Traore was not truthful in that prior case and that the evidence

19 showed he was more involved than he said, it could have withdrawn from the plea agreement and

20 prosecuted Mr. Traore for other crimes, including murder, witness tampering or any of the other

21 allegations the federal government now tries to mount against him. The D.A.’s office did file such a

22 motion, but then withdrew it because there was no legal or factual support for it. Mr. Traore is not

23 dangerous. He certainly committed a felony in helping to dispose of the body of Mr. Green, but he did

24 not kill Mr. Green. He has been punished for what he did, and although the government may be

25 frustrated by the overall outcome of the case in that the principals were not convicted, that does not

26 leave Mr. Traore as the fall guy.
27           In sum, whether the Court considers it a departure or a variance, Criminal History Category V

28 significantly over-represents the seriousness of Mr. Traore’s criminal history and a below guideline
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                         11
30
                Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 14 of 19



 1 sentence is appropriate.

 2           D. Treatment Will Be the Strongest Form of Deterrence and Will Best Assist Mr. Traore
                in Rehabilitation
 3
             Revealing his past has not come without consequences. Mr. Traore’s anxiety, sleep problems and
 4
     depression have increased dramatically, making him in dire need of therapy and companionship. One of
 5
     the Court’s important requirements under § 3553(a)(2) is to provide a defendant with needed treatment
 6
     in the most effective manner. Here, Mr. Traore has not and cannot receive the therapy he needs while in
 7
     custody. He has been offered no therapy at all in custody, which is because none is available. While jails
 8
     and prisons often have drug rehabilitation programs, there is no individual therapy. Indeed, those with
 9
     severe mental health issues are often left with no options. Medications are sometimes prescribed, often
10
     without sufficient oversight, and certainly without the parallel therapy that is necessary for effective
11
     treatment. For someone like Mr. Traore who has just revealed years of severe abuse, neglect and trauma,
12
     intensive talk therapy is critical at this juncture. The only way he can get that needed treatment is out of
13
     custody.
14
             Moreover, in consideration of deterrence, it must first be noted that Mr. Traore is at low risk of
15
     reoffending. As to reoffending with a similar offense of providing false information on a passport
16
     application, it is hard to even imagine how that could happen, so seems unworthy of mention. What
17
     other risk of recidivism could the government be concerned about? Being asked by someone else to
18
     dump a body? Again, that seems entirely fanciful given the incredible unique and specific circumstances
19
     that led to that offense in the first place and the extreme consequences that resulted. In fact, there is no
20
     real risk of re-offending here, and the most effective way to ensure that is through a term of supervised
21
     release, including treatment, not additional time in custody.
22
             E. Need to Avoid Unwarranted Disparities in Sentencing
23
             In determining the appropriate sentence, this Court must also avoid unwarranted disparities in
24
     sentencing. 18 U.S.C. § 3553(a)(6).
25
             A rough review of prosecutions in the last five years under section 1542 reveals that the most
26
     common sentence was a sentence of probation. Linker Decl., ¶ 6. The highest sentence (not counting
27
     those where there was also a conviction for aggravated identity theft in violation of 18 U.S.C. § 1028A,
28
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                           12
30
               Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 15 of 19



 1 which contains a two-year mandatory consecutive sentence) was a sentence of twelve months and one

 2 day run concurrent to a state sentence. Id. In that case, the defendant was a U.S. citizen with a significant

 3 criminal history (Criminal History Category IV), including a firearm conviction, who obtained a false

 4 passport in attempt to flee from pending charges. Id. Mr. Traore’s situation is much more similar to

 5 those of the other defendants who received probationary sentences (sometimes including a term of home

 6 confinement) for providing false information to obtain a passport to simply live and work in this

 7 country.

 8           F. Consideration of the Mr. Traore’s Possible Removal from the U.S.
 9           The worst and most severe consequence of Mr. Traore’s conviction is not even in the control of

10 this Court: whether he will be removed from the country. While the Court and the parties have had an

11 extensive colloquy on this issue, there still is no certainty as to the outcome. One thing is clear, he is at

12 risk of being deported.

13           As noted above, Mr. Traore provided immigration with his different aliases and several of his

14 convictions when he applied for his citizenship. He gave a false name, and what appears to be, but he

15 cannot confirm, a false place and date of birth. It is unclear whether he will be eligible for what is called

16 a “fraud waiver,” or some other form of relief from removal. Moreover, as he does not know the place

17 where he was born and is not a citizen of any other country, it is difficult to determine to where he

18 would even be deported.

19           Mr. Traore wants nothing more than to remain in this country to be with his wife and raise his

20 children. Because he does, however, have at least a potential path to remaining in this country lawfully,

21 he has ever incentive to abide by all conditions of supervised release and live a law abiding life.

22           G. Home Confinement and Three Years of Probation is Sufficient Punishment
23           In Gall v. United States, 128 S. Ct. 586 (2007), the Supreme Court made abundantly clear that

24 while a term of probation is less severe than a term of incarceration, it is nonetheless a significant

25 punishment as it substantially restricts an individual’s liberty.

26           Offenders on probation are nonetheless subject to several standard conditions that substantially
             restrict their liberty. See United States v. Knights, 534 U.S. 112, 119, 122 S.Ct. 587, 151 L.Ed.2d
27
             497 (2001) (“Inherent in the very nature of probation is that probationers ‘do not enjoy the
28           absolute liberty to which every citizen is entitled’ ” (quoting Griffin v. Wisconsin, 483 U.S. 868,
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                          13
30
                Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 16 of 19


               874, 107 S.Ct. 3164, 97 L.Ed.2d 709 (1987))). Probationers may not leave the judicial district,
 1             move, or change jobs without notifying, and in some cases receiving permission from, their
               probation officer or the court. They must report regularly to their probation officer, permit
 2
               unannounced visits to their homes, refrain from associating with any person convicted of a
 3             felony, and refrain from excessive drinking. USSG § 5B1.3.

 4 Id. at 595 -596 (internal footnotes omitted).

 5             Undoubtedly, those abiding by “shelter-in-place” for the last six weeks have seen what a toll on

 6 our liberty it can be to have to stay home, and we have been allowed to leave without permission for

 7 walks, grocery shopping, and other essential needs.

 8             While the offense in this case is serious, Mr. Traore has already served sufficient time in

 9 custody, and three years of supervised release with six months of home confinement is a commensurate
10 level of punishment for his particular offense. Additional time in custody will add only punishment, and

11 nothing more. It will not contribute to public safety and could be counterproductive. See

12 https://www.sentencingproject.org/publications/long-term-sentences-time-reconsider-scale-punishment/.

13 “Increasingly punitive sentences add little to the deterrent effect of the criminal justice system.” Id.

14 Studies now show that “deterrence is primarily a function of the certainty of punishment, not its

15 severity.” Id. (Emphasis in original).

16       II.      A TIME-SERVED SENTENCE IS ALSO WARRANTED IN LIGHT OF THE
                  COVID-19 PANDEMIC
17
               In addition to the factors listed above, this Court must also consider the prudence of continuing
18
     Mr. Traore in custody on a non-violent offense in light of the current COVID-19 pandemic. Such
19
     consideration is warranted under section 3553(a) (e.g., the need to provide just punishment; the need to
20
     provide needed medical treatment; the kinds of sentences available).
21
               As of April 24, 2020, the new strain of coronavirus which causes COVID-19, has infected over
22
     2.7 million people, leading to at least 186,832 deaths worldwide.7 On March 11, 2020, the World Health
23
     Organization officially classified COVID-19 as a pandemic.8 Governor Newsom declared a State of
24
     Emergency and all six Bay Area counties have been under a shelter in place order for six weeks. As of
25

26
   7
     Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (April 24, 2020), at
27 https://nyti.ms/2U4kmud (updating regularly).
   8
28 WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020) at
   https://bit.ly/2W8dwpS.
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                            14
30
               Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 17 of 19



 1 April 24, 2020, there are a total of 39,707 positive cases and 1,562 deaths in California.9 As of April 24,

 2 2020, there are 1,312 positive cases and 21 deaths in the city of San Francisco and 1,350 positive cases

 3 and 56 deaths in Alameda County, where the jail is located.10 The numbers are rising exponentially.

 4 With confirmed cases in San Francisco and the entire Bay Area that indicate community spread, we

 5 must take every necessary action to protect vulnerable populations and the community at large.

 6           The situation is even worse in the jails. Conditions of confinement create the ideal environment

 7 for the transmission of contagious disease.11 Public health experts around the world, and particularly in

 8 California, are urging the release of individuals from custody to assist in reducing the spread of the

 9 virus.12 An opinion piece in the New York Times describes these unique and pressing issues.13 Inmates
10 cycle in and out of detention facilities from all over the world country, and people who work in the

11 facilities including correctional officers, and care and service providers leave and return daily, without

12 screening. Incarcerated people generally have poorer health than the general population, and even at the

13 best of times, medical care in custody is (at best) limited.14 Many people who are incarcerated also have

14 chronic conditions, like diabetes or HIV, which makes them vulnerable to severe forms of COVID-19.

15 According to public health experts, incarcerated individuals “are at special risk of infection, given their

16 living situations,” and “may also be less able to participate in proactive measures to keep themselves

17 safe;” “infection control is challenging in these settings.”15 Outbreaks of the flu regularly occur in jails

18 and during the H1N1 epidemic in 2009, many jails and prisons dealt with high numbers of cases.16

19   9
        Coronavirus in California: Map and Case Count, The New York Times (April 24, 2020), at
20   https://www.nytimes.com/interactive/2020/us/california-coronavirus-cases.html (updated regularly).
     10
         Id.
     11
21       Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
     45(8):1047-1055, at https://doi.org/10.1086/521910.
22   12
        CA Public Health Experts Urge Gov. Newsom to Release Elderly and Medically Vulnerable
     Populations from Prisons, at https://medium.com/@lee.riley/ca-public-health-experts-urge-gov-
23   newsom-to-release-elderly-and-medically-vulnerable-from-prisons-f41ed7cdbc7f
24
     13
        Our Courts and Jails Are Putting Lives at Risk, Emily Bazelon, New York Times, March 13, 2020, at
     https://www.nytimes.com/2020/03/13/opinion/coronavirus-courts-jails.html?searchResultPosition=1.
     14
25       Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and Jail Inmates,
     2011-12. NCJ 248491. Washington, D.C.: U.S. Department of Justice, Bureau of Justice Statistics, at
26   https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf
     15
         “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike
27   Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the United
     States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
     16
28       Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020) at
     https://bit.ly/2TNcNZY.
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                         15
30
               Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 18 of 19



 1           At Santa Rita jail there have been thirty-five positive cases of coronavirus (thirty-three inmates

 2 and two staff/contractors) as of April 24, 2020.17 An additional thirteen individuals are labeled “red,”

 3 meaning they are displaying symptoms consistent with COVID-19, and ten additional pods (with an

 4 unknown number of individuals) are quarantined and labeled “yellow,” meaning they have had contact

 5 with known or suspected COVID-19 or have a high risk travel history. Id. Inmates remain in tight

 6 quarters even with the counties’ recent release of certain inmates. Id. Access to personal hygiene items is

 7 limited with only those inmates that have certain means able to purchase commissary (better/more soap

 8 and other hygiene items). While the jail has provided each inmate with a mask and one additional bar of

 9 soap, which inmates have reported is not always happening, it is hardly enough to protect the
10 population. Additionally, the jail has now restricted all visits to the jail. No family, friends or even

11 experts are allowed into the jail. Id.

12           Santa Rita jail lacks even some basic medical care and certainly lacks the resources necessary to

13 engage in screening and testing of inmates, correctional staff, law enforcement officers and other care

14 and service providers who enter the facility.

15           As additional people are arrested who have been out in the community as the coronavirus

16 spreads, if they are not symptomatic, they will be brought into Santa Rita jail and held with the existing

17 population, potentially bringing COVID-19 into this population held in large numbers, close quarters,

18 and low sanitary conditions.

19           The situation in jails and prisons is dire. The ACLU projects a dramatic increase in projected

20 deaths in jails if we continue to operate jails as usual and fail to reduce the jail population.18 While Mr.

21 Traore does not have increased risk factors identified by the CDC for age or health, a general reduction

22 in the jail population is necessary to allow for increased social distancing in the jail and to reduce the

23 strain on the jails in the first place. The release of non-violent defendants, such as Mr. Traore, is widely

24

25

26   Alameda County Sheriff’s Office COVID-19 update,
     17

   https://www.alamedacountysheriff.org/admin_covid19.php (April 24, 2020).
27 18 COVID-19 Model Finds Nearly 100,000 More Deaths Than Current Estimates, Due to Failures to

28 Reduce Jails, at https://www.aclu.org/sites/default/files/field_document/aclu_covid19-jail-report_2020-
   8_1.pdf.
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                          16
30
               Case 3:20-cr-00029-VC Document 34 Filed 04/27/20 Page 19 of 19



 1 recognized as the quickest and least controversial means of reducing jail populations.19 Moreover, while

 2 those with age and certain health factors are at greater risk of death and severe illness, much is still

 3 unknown about this disease. People of all ages and health backgrounds are becoming severely ill and/or

 4 dying,20 and African-Americans are dying at an even higher risk than other populations.21

 5           Even without the COVID-19 pandemic, a time-served sentence is appropriate here. With the

 6 addition of that issue, it is all the more imperative to release Mr. Traore from custody. His offense, while

 7 serious, should not be a death sentence. The Bureau of Prisons has virtually halted transfers from Santa

 8 Rita Jail to federal facilities, so Mr. Traore will remain at Santa Rita for an indefinite period of time if

 9 the Court sentences him to any longer in custody. The exponential increase of rates of COVID-19 and
10 the lack of adequate medical care at Santa Rita jail make that a very scary proposition. Additionally, and

11 admittedly, of less concern than the extreme health risks, because Santa Rita jail does not offer the

12 programs otherwise available at a federal facility, he will be forced to serve even more—and “harder”—

13 time than he would if we were not in a worldwide pandemic.

14           The COVID-19 pandemic must be taken into consideration, and as such, a time-served sentence

15 is appropriate.

16                                                CONCLUSION

17           For the foregoing reasons, Mr. Traore respectfully requests that the Court sentence him to time-

18 served and three years of supervised release with a condition that he spend six months on home

19 confinement.

20 Dated: __4/27/20__________                              Respectfully submitted,
21
                                                           __________________________________________
22                                                         JODI LINKER
                                                           Assistant Federal Public Defender
23

24   19
        No One Deserves to Die of Covid-19 in Jail, New York Times, April 24, 2020, at
25   https://www.nytimes.com/2020/04/23/opinion/coronavirus-prisons.html.
     20
        Young and Middle-Aged People, Barely Sick with Covid-19, are Dying of Strokes, Washington Post,
26   April 25, 2020, at https://www.washingtonpost.com/health/2020/04/24/strokes-coronavirus-young-
     patients/
27   21
        The coronavirus is infecting and killing black Americans at an alarmingly high rate, The Washington
28   Post, April 7, 2020, at https://www.washingtonpost.com/nation/2020/04/07/coronavirus-is-infecting-
     killing-black-americans-an-alarmingly-high-rate-post-analysis-shows/?arc404=true
     US v. Traore, Case No. 20-029 VC;
     Def.’s Sentencing Memo.                          17
30
